Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment and the Request for Continuing Examination filed on 02/23/2021 have been entered. Claim 1 remains pending in the application. Claim 1 has been amended. Previous claim 1 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been overcome by Applicant’s amendments to claim 1. Claim 1 is found allowable.

Allowable Subject Matter
Claim 1 is allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding independent claim 1, directed towards a contact lens for presbyopia  the closest cited prior art of Volker teaches (see Figs. 1-14) such a contact lens for presbyopia (i.e. as multifocal contact lens, 1, 301, col. 1 lines 6-19, 50-col. 2 line 53, line 66-col. 3 line 18, col. 4 lines 15-62, col. 5 line 8 - col. 6 line 3, lines 17-29, 53-56), which has a far- distance part having a far-distance refractive index (i.e. as far vision portion 22, 322 of the optical zone 8 of contact lens 1,301 having far vision thickness and refractive index, col. 5 lines 8-60, col. 6 lines 17-29), 
a central area configured as a far-distance refractive index and providing a main visual field (i.e. as area around the central point, e.g. 27 of the optical zone 8, same as the far vision region 322, as depicted in Fig. 10, see col. 5 lines 8-60, col. 6 lines 17-29); 
a finish area having a ring shape and formed along an edge of the contact lens (i.e. rim region 2, also e.g. -outer region 4, as depicted in Figs. 1-2,as applied to Fig. 10, col. 5 lines 8-60, col. 6 lines 17-29); 
an optical area formed between the central area and the finish area and having refractive power so as to provide a vision area (i.e. optical zone 8 with far- and near vision regions 22,322 and 23,323, col. 5 lines 8-60, col. 6 lines 17-29, see Figs. 1-2, 10), 
wherein the optical area divides the far-distance part that is an upper area and the near-distance part that is a lower area (i.e. as optical zone 8 having upper sector region for far vision 22, 322 and lower sector region 23, 323 for near vision, col. 5 lines 8-60, col. 6 lines 17-29, as depicted in Fig. 10, see also far- and near vision regions 722, 723  in Fig. 14), and a transition part with a certain width is formed at a boundary between the far-distance part and the near-distance part, the transition part extending from the finish area to the central area (i.e. as smoothed out transition around dividing line e.g. 24,324, extending from rim region to central zone, and  between the upper far vision region i.e. 22, 322, and lower near vision region, i.e. 23, 323, as e.g. graded vision zone, see e.g. col. 2 lines 2-45, col. 5 lines 8-38, col. 6 lines 17-24, as depicted in Figs. 1, 10),
wherein the far-distance part and the near-distance part has a sector shape with a certain angle, respectively, and are divided in relation to the transition part (i.e. as optical zone 8 having upper sector region for far vision 22, 322 and lower sector region 23, 323 for near vision, divided by 23,324, col. 5 lines 8-60, col. 6 lines 17-29, as depicted in Fig. 10, see also far- and near vision regions 722, 723 as depicted  in Fig. 1, 10, 14; note also that this limitation is taught and obvious over Wanders US 20120029631 A1, e.g. Fig. 3, paragraphs [111-121]),
wherein in instances in which  the optical area is a dominant eye, the far-distance part and near-distance part form refractive indices 30respectively in angle ranges so as to be symmetrical in a left-right direction (i.e. as optical zone 8 having upper sector region for far vision 22, 322 and lower sector region 23, 323 for near vision, col. 5 lines 8-60, col. 6 lines 17-29, as depicted in Fig. 10, can have V-shaped dividing line 724 with angular regions for such far- and near- vision regions that are symmetrical in a left-right direction as 722, 723, as depicted in Fig. 14, col. 6 lines 45-52, ensuring undistorted vision for eyes), and the transition part alleviates differences in thickness in a range (i.e. as smoothed out transition around dividing line e.g. 24,324,724 between the upper far vision region i.e. 22, 322,722 and lower near vision region, i.e. 23, 323,723 is arranged in a range of +/-  3mm around the dividing line, as e.g. graded vision zone, see e.g. col. 2 lines 2-45, 65-col. 3 line 10, col. 5 lines 8-38, col. 6 lines 17-24, as depicted in Figs. 1, 10). 
But Volker does not specify that in these instances in which the optical area is dominant eye, the far-distance part and near-distance refractive indices 30respectively in a 90-210 degree range and a 90-150 degree range, and that in instances in which the optical area is a non-dominant eye the  far-distance part and near-distance part provide refractive indices respectively in a 90-150 degree range and a 90-210 degree range, that the transition part in a range of 3 to 7 degrees, and that the central area including a constant diameter of 1.6 millimeters.
However, the size the central area including the constant diameter of 1.6 millimeters is disclosed and obvious over Wanders US 20120029631 A1, e.g. Fig. 3, paragraphs [111-121, 125, claim 4]). 
However, Lindacher teaches in the same field of invention of a Translating bifocal wear modality (see Figs. 1-2, Title, Abstract, paragraphs [02, 09-10, 16-20, 22-26, 32-35, 51-57]) and further teaches a pair of bifocal contact lenses one lens for dominant eye and one lens for non -dominant eye ( e.g. 100, 200, respectively where each is divided into a superior zone for distance vision correction and an inferior zone for near or intermediate vision correction, and having the transition 116, 216 portion between the zones, see Abstract, paragraphs [02, 09-10, 16-20, 22-26]), and further teaches the distance part and near-distance part for dominant and non-dominant eye (i.e. as 112, 212, 114, 214, for each 100, 200, paragraphs [16-20, 22-26, 32-35, 51-57], see Figs. 1a-b), namely for dominant eye form refractive indices 30respectively in a larger degree range and a smaller degree range (i.e. as far zone 112 is larger about 1.6 factor than near zone 114 for  dominant eye lens 100, paragraphs [16-20, 51, 54-57], see Fig. 1a),  and that the far-distance part and near-distance part of a non- dominant eye provide refractive indices respectively in a 150 degree range and a 210 degree range  (i.e. as far zone 212 is smaller about 1.5 or smaller factor than near zone 214 for non-dominant eye lens 200, see paragraphs [16-20, 51, 54-57], see Fig. 1b), and that the transition part in a small range (i.e. as smaller range of 116, 216 fills space between the far and near zones, (i.e. as far zone 112 is larger about 1.6 factor than near zone 114 for  dominant eye lens 100, paragraphs [16-20, 51, 54-57, 85-87], see Fig. 1a,b, as such contact lenses provide bifocal or multifocal wear modality that  supports not only to distance and near vision correction, but also intermediate vision correction, achieved by the use of the dominant eye for the wearer's predominant non-distance viewing activities, and depending on predominant activities of the wearer, e.g. when viewing distance in primary gaze and viewing/reading in near distance in down-gaze, the dominant eye should be used for activities in the near distance in down-gaze, i.e., the inferior zone of the lens for the dominant eye should be used for near distance activities, while the inferior zone of the lens for the non -dominant eye should be used for intermediate distance activities, as in examples of Figs. 1a-b, see paragraphs 08, 57, 56]), and Lindacher further teaches that an intended refractive index of the far-distance part of the dominant eye is configured as distant viewing (see e.g. 112 of 100, paragraphs [50-53, 56-58]), an intended refractive index of the near-distance part of the dominant eye is configured as D (diopter) (see e.g. 114 of 100, optical power paragraphs [50-53, 56-58]); and an intended refractive index of the far-distance part of the non-dominant eye is configured as D ) (see e.g. 212 of 200, optical power paragraphs [50-53, 56-58]), an intended refractive index of the near-distance part of the non-dominant eye is configured as D (see e.g. 212 of 200, optical power paragraphs [50-53, 56-58]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the far- and near- vision regions of the contact lens of Volker having also angular sector shapes (see Fig. 14) and according to teachings of Lindacher with specific area sizes for far- and near- optical zones for each dominant and non-dominant eye and having intended refractive index of the far-distance part of the dominant eye configured for distant viewing, intended refractive index of the near-distance part of the dominant eye is configured as diopter, while having intended refractive index of the far-distance part and near –distance part of the non-dominant eye also configured with appropriated optical powers, in order to use the lenses for both eyes, and to provide multifocal wear modality that supports not only to distance and near vision correction, but also intermediate vision correction, achieved by the use of the dominant eye for the wearer's predominant non-distance viewing activities, and depending on predominant activities of the wearer, for viewing distance in primary gaze and viewing/reading in near distance in down-gaze, having the inferior zone of the lens for the dominant eye should be used for near distance activities, while the inferior zone of the lens for the non -dominant eye should be used for intermediate distance activities, (see Lindacher paragraphs 08, 57, 56], and for ensuring undistorted vision for eyes, see Volker col. 6 lines 45-50). 
Note also that these limitations limitation are taught and would be obvious over Wanders US 20120029631 A1, e.g. Fig. 3, paragraphs [111-121], Example embodiments 1-5). 
Additionally, although the combination of Volker and Lindacher does not specify the exact angle ranges for far- and near distance parts and transition part, it is noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the respective far- and near-distance and transition parts having relative proportions taught by the combination according to the area or angular sizes above in order to provide multifocal wear modality that supports not only to distance and near vision correction, but also intermediate vision correction according to the primary use of the dominant and non-dominant eye of the wearer (see Lindacher paragraphs 08, 57, 56]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Note also that these limitations limitation are taught and would be obvious over Wanders US 20120029631 A1, e.g. see part 10 in Fig. 3, paragraphs [111-121], Example embodiments 1-5).
However, regarding claim 1, the cited prior of Volker, Lindacher and/or Wanders art taken either singly or in combination fails to anticipate or fairly suggest such a contact lens for presbyopia including the specific arrangement where in instances in which the optical area is the dominant eye, an intended refractive index of the far-distance part of the dominant eye is configured as emmetropia, an intended refractive index of the near-distance part is configured as -0.75 D (diopter); and Page 2 of 9Responsive to Office Action mailed September 23, 2020 in instances in which the optical area is the non-dominant eye, an intended refractive index of the far-distance part of the non dominant eye is configured as -0.50 D, an intended refractive index of the near-distance part is configured as -2.25 D, and in combination with all other claimed limitations of claim 1. Further, it is noted that the combination of Volker, Lindacher and/or Wanders does not specify these above noted exact diopter values for far/near-distance part for the dominant eye and the non-dominant eye. As explained by the Applicant on pages 7-10, the recites specific diopters for each eye lead to unexpected results with no blurred area, and would not be obviously reached by routine experimentation and optimization. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/            Primary Examiner, Art Unit 2872